In this case the record contains no brief filed by the defendant-appellant. There is an appeal bond, but no order granting an appeal, no copy of the minutes, no certificate that the record is complete.
There is no motion to dismiss, but an order of appeal is jurisdictional, and when there is none we can but act ex officio and dismiss the appeal. Gagneaux v. Desonier, 104 La. 648,29 So. 282; Walker v. Parish of Tangipahca, 111 La. 321, 35 So. 585; Sammons v. N. O. Ry.  Light Co., 143 La. 734, 79 So. 320; Doiron v. Vacuum Oil Co., 165 La. 563, 115 So. 752; Wiley v. Ballio 
Perry, 171 La. 411, 131 So. 192.
Appeal dismissed.